216 F.2d 954
YELLOW CAB COMPANY, Defendant-Appellant,v.PEARL BROWN, Plaintiff-Appellee.
No. 12019.
United States Court of Appeals Sixth Circuit.
October 20, 1954.

Appeal from the United States District Court for the Northern District of Ohio; Jones, Judge.
Halle, Haber, Berick & McNulty, Cleveland, Ohio, for appellant.
Harrison, Spangenberg & Hull, Cleveland, Ohio, for appellee.
Before MARTIN, McALLISTER, and STEWART, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the arguments of counsel in open court, and it appearing that the controlling issues were factual, properly determinable by the jury; that its verdict was sustained by substantial evidence; that there was no reversible error in the charge of the district court, or in its order overruling appellant's motion for a new trial, and the court being duly advised, Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed.